Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving identification, owner identification and acquisition data of an object, generating monetary value of the object and sending the monetary value, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and similarly claims 8 and 15) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method, comprising: 
receiving, by a server device comprising a processor, a first signal from a wireless network, the first signal associated with object identification data representative of an identification of an object; 
receiving, by the server device, a second signal from a wireless network, the second signal associated with owner identification data representative of an owner of the object; 
receiving, by the server device, a third signal from a wireless network, the third signal associated with acquisition data representative of an acquisition of the object by the owner of the object; 
in response to receiving the acquisition data, generating, by the server device, a monetary value data representative of a monetary value associated with the object; and 
in response to generating the monetary value data, sending, by the server device via a wireless network, a fourth signal, associated with the monetary value data, to an identification tag device of the object.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a server device comprising a processor”, “a wireless network”, and “an identification tag device,” nothing in the claim element precludes the step from practically being a method of organized human activity. For example, but for the “server device comprising a processor”, “wireless network”, and “identification tag device,” language, “receiving… a first signal …, the first signal associated with object identification data representative of an identification of an object; receiving… a second signal …, the second signal associated with owner identification data representative of an owner of the object; receiving… a third signal …, the third signal associated with acquisition data representative of an acquisition of the object by the owner of the object; in response to receiving the acquisition data, generating… a monetary value data representative of a monetary value associated with the object; and in response to generating the monetary value data, sending… a fourth signal, associated with the monetary value data” in the context of this claim encompasses methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “method of organized human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – “a server device comprising a processor”, “a wireless network”, and “an identification tag device”.  The “server device comprising a processor”, “wireless network”, and “identification tag device,” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“server device comprising a processor”, 
“wireless network”,
“identification tag device” or “a wireless network device”,
“a memory”. 
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0101 of the Instant Specification and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 15 recites step limitations a machine-readable medium mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to a machine-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media,  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited machine-readable medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a machine-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer readable medium.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 , 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 11,238,406 B1 to Zhuo et al. (“Zhuo”) in view of United States Patent Application Publication No. 2009/0259579 A1 to Hanebeck (“Hanebeck”).

As per claim 1, the claimed subject matter that is met by Zhuo includes:
a method, comprising (Zhuo: Abstract): 
receiving, by a server device comprising a processor, a first signal from a wireless network, the first signal associated with object identification data representative of an identification of an object (Zhuo: column 3, lines 27-67); 
receiving, by the server device, a second signal from a wireless network, the second signal associated with owner identification data representative of an owner of the object (Zhuo: column 4, lines 24-42); 
receiving, by the server device, a third signal from a wireless network, the third signal associated with acquisition data representative of an acquisition of the object by the owner of the object (Zhuo: column 4, lines 43-56 and column 6, lines 12-23); 
in response to receiving the acquisition data, generating, by the server device, a monetary value data representative of a monetary value associated with the object (Zhuo: column 4, lines 57-65 and column 5, lines 1-38); and 
an identification tag device of the object (Zhuo: column 3, lines 27-36).
Zhuo fails to specifically teach in response to generating the monetary value data, sending, by the server device via a wireless network, a fourth signal, associated with the monetary value data, to an identification tag device of the object. The Examiner provides Hanebeck to teach and disclose this claimed feature.
The claimed subject matter that is met by Hanebeck includes:
in response to generating the monetary value data, sending, by the server device via a wireless network, a fourth signal, associated with the monetary value data, to an identification tag device of the object (Hanebeck: Abstract and ¶ 0016)
Zhuo teaches a method for generating a monetary value for an object. Hanebeck teaches a comparable method for generating a monetary value for an object that was improved in the same way as the claimed invention. Hanebeck offers the embodiment of in response to generating the monetary value data, sending, by the server device via a wireless network, a fourth signal, associated with the monetary value data, to an identification tag device of the object. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of sending the monetary value data to the tag device as disclosed by Hanebeck to the tag device as taught by Zhuo for the predicted result of improved methods for generating a monetary value for an object. No additional findings are seen to be necessary. 
As per claim 2, the claimed subject matter that is met by Zhuo and Hanebeck includes:
wherein the acquisition data comprises a purchase price (Zhuo: column 6, lines 12-23).
The motivation for combining the teachings of Zhuo and Hanebeck are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Zhuo and Hanebeck includes:
wherein the identification tag device is a radio frequency identification tag device (Zhuo: column 3, lines 27-36 and Hanebeck: Abstract and ¶ 0016).
The motivation for combining the teachings of Zhuo and Hanebeck are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Zhuo includes:
a system, comprising (Zhuo: Abstract): 
a processor (Zhuo: column 1, lines 28-67); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Zhuo: column 1, lines 28-67): 
receiving object identification data representative of an identification of an object, owner identification data representative of an owner of the object, and purchase data representative of a purchase of the object by the owner of the object (Zhuo: column 3, lines 27-67, column 4, lines 24-56 and column 6, lines 12-23); 
based on the purchase data, generating a monetary value data representative of a monetary value to be assigned to the object (Zhuo: column 4, lines 57-65 and column 5, lines 1-38); and 
a wireless network device associated with the object (Zhuo: column 3, lines 27-36).
Zhuo fails to specifically teach in response to generating the monetary value data, sending the monetary value data to a wireless network device associated with the object. The Examiner provides Hanebeck to teach and disclose this claimed feature.
The claimed subject matter that is met by Hanebeck includes:
in response to generating the monetary value data, sending the monetary value data to a wireless network device associated with the object (Hanebeck: Abstract and ¶ 0016)
Zhuo teaches a method for generating a monetary value for an object. Hanebeck teaches a comparable method for generating a monetary value for an object that was improved in the same way as the claimed invention. Hanebeck offers the embodiment of in response to generating the monetary value data, sending the monetary value data to a wireless network device associated with the object. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of sending the monetary value data to the wireless network device as disclosed by Hanebeck to the tag device as taught by Zhuo for the predicted result of improved methods for generating a monetary value for an object. No additional findings are seen to be necessary. 
As per claim 11, the claimed subject matter that is met by Zhuo and Hanebeck includes:
wherein the monetary value data is first monetary value data, wherein the monetary value is a first monetary value, wherein the object is a first object, and wherein the operations further comprise: receiving second monetary value data representative of a second monetary value associated with a second object that is similar to the first object (Zhuo: column 5, lines 6-31).
The motivation for combining the teachings of Zhuo and Hanebeck are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Zhuo and Hanebeck includes:
wherein the operations further comprise: in response to receiving the second monetary value data, assigning the second monetary value to the first object (Zhuo: column 5, lines 6-31).
The motivation for combining the teachings of Zhuo and Hanebeck are discussed in the rejection of claim 8, and are incorporated herein.

As per claim 15, the claimed subject matter that is met by Zhuo includes:
a machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (Zhuo: column 10, lines 1-67): 
receiving object identification data representative of an identification of an object (Zhuo: column 3, lines 27-67); 
receiving owner identification data representative of an owner of the object (Zhuo: column 4, lines 24-42); 
receiving purchase data representative of a purchase history of the object (Zhuo: column 4, lines 43-56 and column 6, lines 12-23); 
based on the purchase data, facilitating generating value data representative of a value to be assigned to the object (Zhuo: column 4, lines 57-65 and column 5, lines 1-38); and 
a wireless network device associated with the object (Zhuo: column 3, lines 27-36).
Zhuo fails to specifically teach in response to facilitating the generating of the value data, facilitating sending the value data to a wireless network device associated with the object. The Examiner provides Hanebeck to teach and disclose this claimed feature.
The claimed subject matter that is met by Hanebeck includes:
in response to facilitating the generating of the value data, facilitating sending the value data to a wireless network device associated with the object (Hanebeck: Abstract and ¶ 0016)
Zhuo teaches a method for generating a monetary value for an object. Hanebeck teaches a comparable method for generating a monetary value for an object that was improved in the same way as the claimed invention. Hanebeck offers the embodiment of in response to generating the monetary value data, sending the monetary value data to a wireless network device associated with the object. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of sending the monetary value data to the wireless network device as disclosed by Hanebeck to the tag device as taught by Zhuo for the predicted result of improved methods for generating a monetary value for an object. No additional findings are seen to be necessary. 
As per claim 16, the claimed subject matter that is met by Zhuo and Hanebeck includes:
wherein the value data comprises sentimental value data representative of a sentimental value to be assigned to the object (Zhuo: column 6, lines 24-34).
The motivation for combining the teachings of Zhuo and Hanebeck are discussed in the rejection of claim 15, and are incorporated herein.

Claims 4, 5, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Hanebeck as applied in claims 1, 8 and 15, and further in view of United States Patent Application Publication No. 2021/0216647 A1 to Sarhaddar et al. (“Sarhaddar”).
As per claim 4, Zhuo and Hanebeck fail to specifically teach in response to receiving the owner identification data, obtaining, by the server device, location data representative of a location, associated with the owner of the object, that is presumed to be the location of the object. The Examiner provides Sarhaddar to teach and disclose this claimed feature.
The claimed subject matter that is met by Sarhaddar includes:
in response to receiving the owner identification data, obtaining, by the server device, location data representative of a location, associated with the owner of the object, that is presumed to be the location of the object (Sarhaddar: ¶¶ 0065, 0069 and 0075).
Zhuo and Hanebeck teach systems and methods for tracking objects. Sarhaddar teaches a comparable system and method for tracking objects that was improved in the same way as the claimed invention. Sarhaddar offers the embodiment of in response to receiving the owner identification data, obtaining, by the server device, location data representative of a location, associated with the owner of the object, that is presumed to be the location of the object. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the location data as disclosed by Sarhaddar to the data as taught by Zhuo and Hanebeck for the predicted result of improved systems and methods for tracking objects. No additional findings are seen to be necessary. 
As per claim 5, the claimed subject matter that is met by Zhuo, Hanebeck and Sarhaddar includes:
further comprising: in response to obtaining the location data, assigning, by the server device, the location data to the object (Sarhaddar: ¶¶ 0065, 0069 and 0075).
The motivation for combining the teachings of Zhuo, Hanebeck and Sarhaddar are discussed in the rejection of claim 4, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Zhuo, Hanebeck and Sarhaddar includes:
wherein the operations further comprise: in response to receiving the owner identification data, tracking the owner identification data via a blockchain methodology (Sarhaddar: ¶¶ 0030 and 0044).
The motivation for combining the teachings of Zhuo, Hanebeck and Sarhaddar are discussed in the rejection of claim 4, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Zhuo, Hanebeck and Sarhaddar includes:
wherein the operations further comprise: in response to receiving the object identification data, archiving the object identification data via a blockchain technology (Sarhaddar: ¶¶ 0030 and 0044).
The motivation for combining the teachings of Zhuo, Hanebeck and Sarhaddar are discussed in the rejection of claim 4, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Zhuo, Hanebeck and Sarhaddar includes:
wherein the owner identification data is first owner identification data, wherein the owner is a first owner, and wherein the purchase history comprises second owner identification data representative of a second owner that previously owned the object (Sarhaddar: ¶¶ 0067 and 0077).
The motivation for combining the teachings of Zhuo, Hanebeck and Sarhaddar are discussed in the rejection of claim 4, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Zhuo, Hanebeck and Sarhaddar includes:
wherein the operations further comprise: in response to a purchase of the object by the first owner, facilitating deleting sentimental value data representative of a sentimental value assigned to the object by the second owner (Sarhaddar: ¶¶ 0066 and 0075).
The motivation for combining the teachings of Zhuo, Hanebeck and Sarhaddar are discussed in the rejection of claim 4, and are incorporated herein.

Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Hanebeck as applied in claims 1 and 8, and further in view of United States Patent No. 8,041,636 B1 to Hunter et al. (“Hunter”).
As per claim 6, Zhuo and Hanebeck fail to specifically teach wherein the acquisition data comprises a purchase date. The Examiner provides Hunter to teach and disclose this claimed feature.
The claimed subject matter that is met by Hunter includes:
wherein the acquisition data comprises a purchase date (Hunter: column 10, lines 38-49, column 33, lines 22-39 and Fig. 2C).
Zhuo and Hanebeck teach systems and methods for generating a monetary value for an object. Hunter teaches a comparable system and method for generating a monetary value for an object that was improved in the same way as the claimed invention. Hunter offers the embodiment of wherein the acquisition data comprises a purchase date. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the purchase date data as disclosed by Hunter to the data as taught by Zhuo and Hanebeck for the predicted result of improved systems and methods for generating a monetary value for an object. No additional findings are seen to be necessary. 
As per claim 7, the claimed subject matter that is met by Zhuo, Hanebeck and Hunter includes:
wherein the monetary value is a first monetary value, and further comprising: based on the acquisition data, generating, by the server device, appreciation data representative of an appreciation of the object, resulting in a second monetary value that is greater than the first monetary value (Hunter: column 31, lines 31-65).
The motivation for combining the teachings of Zhuo, Hanebeck and Hunter are discussed in the rejection of claim 6, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Zhuo, Hanebeck and Hunter includes:
wherein the purchase data comprises date data representative of a data of purchase of the object (Hunter: column 10, lines 38-49, column 33, lines 22-39 and Fig. 2C).
The motivation for combining the teachings of Zhuo, Hanebeck and Hunter are discussed in the rejection of claim 6, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Zhuo, Hanebeck and Hunter includes:
wherein the monetary value is a first monetary value, and wherein the operations further comprise: based on the date data, generating depreciation data representative of a depreciation of the object, resulting in a second monetary value that is less than the first monetary value (Hunter: column 31, lines 31-65).
The motivation for combining the teachings of Zhuo, Hanebeck and Hunter are discussed in the rejection of claim 6, and are incorporated herein.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Hanebeck as applied in claims 1 and 8, and further in view of United States Patent Application Publication No. 2014/0232519 A1 to Allen et al. (“Allen”).
As per claim 17, Zhuo and Hanebeck fail to specifically teach receiving light sensor data representative of an amount of light the object has been determined to have been exposed to over a period of time. The Examiner provides Allen to teach and disclose this claimed feature.
The claimed subject matter that is met by Allen includes:
receiving light sensor data representative of an amount of light the object has been determined to have been exposed to over a period of time (Allen: ¶¶ 0006 and 0007)
Zhuo and Hanebeck teach systems and methods of determining value of an object. Allen teaches a comparable system and method of determining value of an object that was improved in the same way as the claimed invention. Allen offers the embodiment of receiving light sensor data representative of an amount of light the object has been determined to have been exposed to over a period of time. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the light data as disclosed by Allen to the data as taught by Zhuo and Hanebeck for the predicted result of improved systems and methods of determining value of an object. No additional findings are seen to be necessary. 
As per claim 18, the claimed subject matter that is met by Zhuo, Hanebeck and Allen includes:
wherein the sentimental data is generated as a function of the light data (Zhuo: column 6, lines 24-34 and Allen: ¶¶ 0006 and 0007).
The motivation for combining the teachings of Zhuo, Hanebeck and Hunter are discussed in the rejection of claim 17, and are incorporated herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627